 116DECISIONSOF NATIONALLABOR RELATIONS BOARD.All our employees are free to become or remain members of the above-namedor any otherlabor organization.EMPLE KNITTING MILLS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, Tele-phone No. 523-8100, if they have any question concerning this notice or compliancewith its provisions.InternationalOrganization of Masters, Mates and Pilots ofAmerica, Inc., AFL-CIO; Great Lakes District, Local No. 47,International Organization of Masters, Mates and Pilots ofAmerica,, Inc., AFL-CIOandChicago Calumet StevedoringCo., Inc., Charging PartyInternationalOrganization of Masters, Mates and Pilots ofAmerica, Inc., AFL-CIO; Great Lakes District, Local No. 47,International Organization of Masters, Mates and Pilots ofAmerica, Inc., AFL-CIOand P& V Maritime Corporation,Charging Party'InternationalOrganization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIO;Great Lakes District,Local No. 47,International Organization of Masters,Mates and Pilots ofAmerica,Inc.,AFL-CIOandNorth Pier Terminal Company,Charging PartyInternationalOrganization of Masters,Mates and Pilots ofAmerica, Inc., AFL-CIO, and International Vice-PresidentCaptain Rolla R. JohnsonandCleveland Stevedore Company,Lederer Terminal Warehouse Company,National TerminalsCorporation and Shipping Federation of Canada,ChargingParties.CasesNos. 13-CC-168, 13-CC-169, 13-CC-170, and13-CC-180 (formerly 8-CC-76).February 26, 1964SECOND SUPPLEMENTAL DECISIONOn October 23, .1963, the Board issued its Supplemental Decisionin. this proceeding,' in which it dealt with the two questions posed bythe Circuit Court of Appeals for the District of Columbia on an orderof remand of December 20, 1960. Those questions concerned, (1)whether the International Organization of Masters, Mates and Pilotsof America, Inc., AFL-CIO, herein called MMP, possessed a member-ship which included, in substantial. number or proportion, persons whoare-employees. within the meaning of Section 2(5) of the Act, and1144 NLRB 1172.The original decision is reported in 125NLRB 113.146 NLRB No. 19. INT'L ORGANIZATION OF MASTERS, MATES, ETC.117-,whether '.such employee members, if any, participated in MMP" in 'asubstantial and meaningful manner; and (2) whether the membershipof Local 47 of MMP included "employees" whose participation in theaffairs of Local 47 and MMP was substantial and meaningful.In its Supplemental Decision, the Board concluded that MMP'smembership included individuals in substantial number who were "em-ployees" and that their participation in MMP was substantial andmeaningful?The Board also found that Local 47 was comprised of430 members, of whom 12 were pilots.The Board concluded, withoutdeciding whether the pilots in Local 47 were employees within themeaning of the Act,3 that their number was not substantial in relationto the total membership of MMP.However, the Board found thatLocal 47 was responsible for the secondary misconduct charged under-Section 8(b) (4) (A)4 as an agent of MMP.5On January 31, 1964, the court of appeals entered a second orderof remand in this proceeding in which it directed the Board to makeadditional findings of fact as to whether the pilot-members of Local-47 are "employees," and if so, whether their number in proportion tototal membership of the Local is substantial and whether their par-ticipation in Local 47 is substantial and meaningful.Pursuant to this remand, we have carefully reviewed the record.On the basis of the facts hereinafter set forth, which we findare sup-ported by the record as a whole, we conclude, contrary to the dissent,that the pilot-members of Local 47 do not occupy the status of em-ployees within the purview of Section 2(5) of the Act for the follow-ing reasons.A substantial portion of the record in this proceeding is devotedto the duties of the pilot-members of Local 47, who operate on theGreat Lakes.The facts concerning the duties of these pilots boilthemselves down to these.The services of the pilots are utilized pri-marily by foreign shipping operators to navigate their vessels to thevarious ports on the Great Lakes, mainly due to the requirements ofthe maritimeinsurers.These pilots are specially trained in the navi-gational hazards which exist on the lakes through schooling, ex-perience, and their ability to read and understand the various chartsand maps pertaining to the area, as well as through their understand-ing of the directional purpose of the various blinking lights dotting2 This conclusion was predicated upon facts stipulated to by the parties which showedthat, of the approximately 11,000 individuals who constituted the membership of MMP atthe time of the events here involved,between 170 and 291 were concededly statutoryemployees who held membership in the AMW locals, and who, by virtue of the pertinentprovisions of MIIP's constitution,shared in-MMP's affairs with meaning and substance.3 The parties stipulatedthat,unless the Board found that the pilots of this Local were"employees,"the Local was composed exclusively of supervisors.It appears,from the:stipulation that the remaining members of Local 47 are classified as masters or mates whothe parties agree are supervisors within the meaning of the Act.4A9 it existed prior to'the enactment of the Labor-Management Reporting and Dis-closure Act of 1959.5 ,See authorities cited in 144 NLRB 1172. 118DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe lakes.They are licensed,seagoingpersonnel, who have theirnames placed on a "tour de role" for assignment.When a foreignvesselenters the St. Lawrence Seaway, the captain of the ship contactsthe ship operator's domestic agent to arrange for the services of apilot.Normally, the pilot who is retained for the particular voyageis unknown to the captain or his officers, his selection being determinedby the position of his name on the availability list.When his nameis reached for assignment, he is dispatched to the vessel with hisvarious charts and maps.After reporting to the captain, and after the ship is brought under-way, the pilot stations himself in the wheelhouse and gives orders tothe helmsman as to course, and also uses the ship's telegraph to giveorders to the engineroom as to the requisite speed with which thevesselshould proceed.When conditions require, a pilot may takeover the wheel to insure the safe passage off the vessel.Moreover,pilots have been known to complain about the insobriety of helmsmenin the wheelhouse and have effectively recommended the discipline ofsuch seamen to the captain.While the captain or a ship's officer maycountermand an order given by the pilot to a helmsman or to theengineroom, this is done only in extraordinary circumstances, suchas when a pilot appears to be unfit for duty.Because of the peculiarities of maritime law, all orders given aboardship technically emanate from the captain although he may not per-sonally issue them.However, because of the special navigationalskills of the pilots, the captain normally does little if anything withrespect to the navigation of his vessel while the pilot is aboard, andit.does not appear that the captain in any way interferes with orsupervises the means or methods by which pilots take the vessels totheir ultimate destinations.When the lakes' voyage is concluded and the pilot is dropped, thecaptain certifies the amount of time spent aboard by the pilot andso informs the operator of the vessel who in turn compensates thepilot.So far as appears,no socialsecurity or other taxes are with-held from such compensation.`In view of the foregoing and the record as a whole, we conclude andfind that the pilots who were members of Local 47 at the times relevantto this proceeding were either independent contractors or supervisorswithin the meaning of the Act, and were not "employees." 6'As we have found that the pilot-members of Local 47 are' not "employees"within themeaning of the Act, it would appear that a finding as to the second part of the court'squestion is unnecessary.However, should the court disagree with this finding and con-clude that the pilots are "employees,"we are of the opinion and would find that theirnumber in proportion to the total membership of Local 47 Is substantial and that theyparticipate in the affairs of Local 47 in a substantial and meaningful manner.We predi-cate this conclusion upon the following:(1)The fact that 12 of the 430 members ofLocal No. 47 at the times relevant to this proceeding were pilots;)the follow-ing statement in the stipulation of facts signed by the parties and made a part of therecord herein:"Pilots who are members of Local 47 participate fully as members of LocalNo. 47 . . . and have participated and do participate in the proceedings of Local No. 47." INT'L ORGANIZATION OF MASTERS, MATES, ETC.119MEMBERS BROWN and JENKINS, dissenting in part :We agree with the majority that the pilots comprise a substantialpart of Local 47 and participate in the affairs of the Local in a substan-tial and meaningful manner.However, we also would find that thepilots are "employees" within the meaning of the Act.The pilots are hired because of their special knowledge of local cur-rents, their familiarity with the intricacies of maneuvering the shipsthrough canals, and their ability to dock the vessels at various GreatLakes ports.They cannothire or fire any crew member or relieve anyseaman from his duty.The pilots are not permitted to discipline thecrew members or to assign them to 'various jobs aboard ship.Anyrecommendation of discipline by the pilot, for example involving ahelmsman who has refused an instruction, is thereafter independentlyevaluated by the captain.The pilot appears on the bridge only whenhis special knowledge may be utilized.Thus, in open waters, thecaptain gives all the directions concerning navigation, and the pilot atthat time leaves the bridge.However, when the pilot himself is direct-ing the ship's movement, either the captain or watch officer is at alltimes on or near the bridge. Either may countermand any instructiongiven by the pilot if in his judgment it is not proper under the circum-stances.The record reveals that such countermand is not limited to"extraordinary circumstances" involving a pilot's fitness for duty, butmay occur whenever the captain's independent judgment and knowl-edge indicates another procedure is more feasible.Furthermore, eventhe watch officer can accept or reject speed and course instructionsgiven by the pilot. If a pilot is drunk while on the bridge, the watchofficer has the authority to relieve him of his duties.All this is inline with the fact that the captain is in full command of the ship, andresponsibly directs every aspect of the voyage?In the performance of their jobs many classes of employees areauthorized to give directions, as the pilots here, but such authoritywithout more does. not constitute the employee a supervisor.See, e.g.,N.L.R.B. v. Esquire, Inc.,222 F. 2d 253, 258 (C.A. 7), holding that asound mixer who signals the employee operating a boom microphoneis not responsibly "directing" another;The Baltimore Transit Com-pany, et al.,92 NLRB 1260,1263-1264, holding that radio dispatchers,who issue directions to operating personnel "over the movement of theequipment," from which "the direction of personnel occurs only as anincidental result," are not supervisors;F. M. Reeves and Sons, Inc.,114 NLRB 1243, 1244-1245, holding that an operator of a crusher isnot a supervisor over truckdrivers to whom he gives "routine" direc-7 "We repeat,a pilot is employed because of his presumed knowledge of currents,hiddenobstructions, and other local dangers to navigation.He is in charge so far as givingsteering directions,and it is customary for him to dock the ship,but the master is alwaysin command of. his vessel and has the right to displace the pilot at any time."'+'TheFramlington Court,et al. v. United British Company,69 F. 2d 300,306 (C.A; -5). 120DECISIONS OF NATIONAL LABOR RELATIONS. BOARDtions;Union Street Railway Company,93 NLRB 782, 784, 785, hold-ing that inspectors who issue instructions to busdrivers and others con-cerning schedules, routes, speed, equipment, etc., are not supervisors;Capital Transit Company,98 NLRB 141, 144, 145, holding the same;New England Transportation Company,90 NLRB 539, 540, holdingthat dispatchers performing similar duties are not supervisors.In the transportation industry, of which shipping is part, the Boardhas held that employees whose "direction and control," like the pilotshere, "is concerned primarily with equipment rather than personnel,,and any direction or-control of personnel is incidental thereto" do not"responsibly direct" employees within the meaning of the Act and arelnot supervisors, absent other indicia of supervisory authority.Capi-tal Transit Company, supra,at 145;Union Street Railway Company,supra,at 785;Baltimore Transit Company,92 NLRB 688, 692;Balti-more Transit Company, supraat 1264;New England TransportationCompany, supra,at 540.On enforcement of an order to bargain in a unit including "inspec-tors" (see 105 NLRB 582), the Court of Appeals for the District ofColumbia inN.L.R.B. v. Capital Transit Company,221 F. 2d 864, atpp. 866-867, agreeing with the Board, stated :There is evidence in the record which indicates that the controlexercised by inspectors relates primarily to equipment. It tendsto show that the inspectors' primary function is to keep' trafficrolling, in the event of tie-ups, by makingad hocalterations ofroutes and schedules.To the extent that their direction of the,operators is related to that function, (e.g., ordering operators to.drive new routes), it might reasonably be viewed as incidental totheir control over the movement of the vehicles.The court, however, remanded the case to the Board to consider otheralleged duties of the inspectors "not so closely related to traffic controlas to be merely incidental thereto," including claims that "inspectors"could "relieve from duty any operator" violating rules or drivingrecklessly(ibid.,at 867).On remand, the Board (114 NLRB 617),reaffirming that "mere title" or "sporadic" authoritydoesnot establishsupervisory status and that the supervisory power mustbe "real,"'found that the "inspectors"possessed no "realsupervisory authority"and reaffirmed its originalconclusionthat theywere not supervisors(ibid.,at 629).On return to the courtof appeals,thisdecision was;affirmedper curiam(38 LRRM 2681).We accordingly conclude that the pilots in thiscase are more akinto technically skilled employeesgiving sporadic instructions inPi-dental to.their navigationalfunction than theyare to supervisorsperforming the, basic act ofsupervision.Cf. N.L.R.B. v. SouthernBleacheryk Print-Works, Inc.,257F. 2d 235, 239(C.A., 4), cert.denied 359'U.S. 911. CLARK PRINTING COMPANY, INC.121Nor is the pilot an independent contractor.'Our guide in deter-mining such status is the application of the "right of control" test.If the person for whom the services are performed reserves the rightto control not only the end to be achieved but also the means by whichthe result is to be attained, an employer-employee relationship exists.Put another way, as Judge Learned Hand stated, "The test lies in thedegree to which the principal may intervene to control the detailsof the agent's performance; and that in the end is all that can besaid . . . ." 9 The record, as indicated above, fully reveals that thepilot's temporary direction of the helmsman and other crew membersis always subject to the captain's continuous independent evaluationof the circumstances surrounding the navigation of the ship.Thepilot's functions are integrated into the shipowner's maritime opera-tions in a manner characteristic of an employer-employee relation-ship (see Restatement of the Law of Agency, 2d, sec. 220(2) (h),p. 489) and, in our opinion, these pilots are employees, "as a matter ofeconomic reality."U.S. v. Silk,331 U.S. 704, 713.Furthermore, it would appear that in the application of our super-visory and independent contractor standards to the peculiar nature ofthe maritime setting of this case, we should consider what appears tobe the somewhat different and more rigid aspects of discipline andresponsibility existing aboard ship.Thus, although certain testi-mony, standing alone, may point to some form of supervisory orindependent contractor status, the record taken as a whole persua-sively indicates that the pilots are "employees" functioning under thestrict authority and responsibility of the captain and should remainsubject to the benefits and obligations of the Act.8Congress broadly viewed as employees persons who"work for wages or salaries underdirect supervision,"and as independent contractors persons who"undertake to do a jobfor a price,decide how the work will be done, usually hire others to do the work, anddepend for their income not upon wages,but upon the difference between what they payfor goods,materials and labor and what they receive for the end result, that is, uponprofit."H. Rept 245 on H.R. 3020,80th Cong.,1st sess., p. 18.8Radio City Music Hall Corp. v. U.S.,135 F. 2d 715, 717 (C.A. 2).Clark Printing Company, Inc.andAmalgamated Lithographersof America,Local No.25, affiliated with Amalgamated Lithog-raphers of AmericaClark Printing Company, Inc.andAmalgamated Lithographersof America, Local No. 25, affiliated with Amalgamated Lithog-raphers of America.Cases Nos. 17-CA-2138 and 17-RC-4050.February 26, 1964DECISION, ORDER, AND CERTIFICATION OFRESULTS OF ELECTIONOn September 4, 1963, Trial Examiner James A. Shaw issued hisIntermediate Report in the above-entitled proceeding, finding that the146 NLRB No. 10.